Citation Nr: 1505481	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  07-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as due to service-connected left knee arthritis.

2.  Entitlement to an effective date earlier than September 29, 2004, for the assignment of a 40 percent rating for arthritis of the left knee.

3.  Entitlement to an effective date earlier than September 29, 2004, for the assignment of a 40 percent rating for degenerative arthritis of the right knee.

4.  Entitlement to an effective date earlier than September 29, 2004, for the assignment of a 40 percent rating for a lumbosacral strain with degenerative changes and radiculopathy.

5.  Entitlement to an effective date earlier than September 29, 2004 for the award of a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from November 2005 and September 2009 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  The November 2005 rating decision increased the evaluations for left knee arthritis, right knee arthritis, and lumbosacral strain to 40 percent each, effective September 29, 2004, and awarded TDIU from that date.  The September 2009 rating decision denied service connection for left shoulder injury.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is associated with the claims file.

In July 2013, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's current left shoulder condition was present during service; it is not otherwise attributable to the Veteran's period of military service or to a service connected disability.

2.  The Veteran did not perfect his appeal of the August 2003 rating decision.

3.  The Veteran's claim for an increased rating for bilateral knee and back disabilities was received on September 29, 2004.

4.  Entitlement to an increased rating for bilateral knee and/or back disabilities was not factually ascertainable within one year of that September 29, 2004, claim.

5.  Entitlement to TDIU was not factually ascertainable within one year of the September 29, 2004, claim for the underlying disabilities.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left shoulder disorder that is the result of disease or injury incurred in or aggravated by active military service; a left shoulder disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.3.04, 3.310 (2014).

2.  The criteria for an effective date prior to September 29, 2004, for the assignment of a 40 percent rating for arthritis of the left knee are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).

3.  The criteria for an effective date prior to September 29, 2004, for the assignment of a 40 percent rating for arthritis of the right knee are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).

4.  The criteria for an effective date prior to September 29, 2004, for the assignment of a 40 percent rating for a lumbosacral strain with degenerative changes and radiculopathy are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155 , 3.400 (2014).

5.  The criteria for an effective date prior to September 29, 2004, for TDIU are not met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See November 2004 and October 2008 letters.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's July 2013 remand, VA obtained the Veteran's Social Security Administration records and associated them with the claims folder.  VA also provided the Veteran with a medical examination in October 2013.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the July 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theory of etiology for his service connection claim.  Ultimately the claim was remanded for a new examination and for Social Security Administration records.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left Shoulder Condition

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the record contains a current diagnosis of shoulder impingement syndrome.  The Veteran's service treatment records, however, do not show in-service complaints of, diagnosis of, or treatment for a left shoulder condition.  The Veteran himself has not alleged that this condition began in service.  As such, direct service connection is not warranted.

Instead, the Veteran is seeking service connection for a left shoulder condition secondary to his service connected left knee disability.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current left shoulder diagnosis.  Additionally, he is service connected for a left knee disability.  Thus, the first two requirements for secondary service connection have been satisfied. The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected knee disability and the current left shoulder disorder.  To this end, the Veteran has argued that he injured his left shoulder when his left knee buckled and he fell hard on his left shoulder, resulting in a torn rotator cuff.  See e.g., August 2008 statement, March 2010 statement, May 2013 testimony.  

The record shows that the Veteran was injured twice in February 2001 at work. A private physician found that the Veteran's back pain and left shoulder impingement were caused by these injuries and he received Worker's Compensation.  The October 2013 VA examiner agrees that the Veteran's left shoulder condition was caused by these injuries.  The remaining question is whether these injuries were caused by a service connected disability.

At the time of his initial consultation with a private physician, Dr. M.P.A., shortly after those accidents, he described them as first, on February 21, 2001, he fell while climbing a ladder that broke under his feet.

He fell backwards but avoided hitting the floor by holding onto something.  He had pain in his back but kept on working.  He had back pain in his back the following day and he tripped on a castor and fell to the floor developing pain in the neck and shoulders.

See March 2001 Initial Consultation, see also October 2001 outpatient evaluation.  In a July 2001 letter, Dr. C.H.T. noted the Veteran's description of the second injury included the Veteran's explanation that he was unable to step over the material on the floor because pain in his back, caused by the injury the previous day, prevented him from lifting his leg as high as he would have liked to and, as a result, he tripped and fell forward, landing on his hands in a prone position.  In a May 2003 letter, Dr. T.J.P. noted that the Veteran reported injuring his left shoulder, arm, and back on February 22, 2001, while employed as a welder.  He denied any pain or problems with these body parts prior to the injury and stated that the injury occurred when he fell off a broken ladder and tripped over some material on the floor.  Dr. T.J.P. specifically found that the Veteran's current disability of status post arthroscopic debridement of a glenoid labrum tear, left shoulder, with subacromial decompression and excision left distal clavicle, was "solely the result of his specific industrial injuries of February 21, 2001, and February 22, 2001."  He further found that apportionment to nonindustrial factors was indicated "since there is no medical evidence to contradict the patient's history that he was asymptomatic with regard to his neck, left shoulder, and thoracic and lumbar spine prior to those specific industrial injuries."

The history provided at the time of his October 2007 examination is confusing in that it seems to suggest an in-service onset of all joint pain, which is contradicted by the remaining evidence of record.  To the extent that the Veteran describes a tripping injury, like the work-related injury in February 2001, he stated that his left knee locked as he tripped over steel, causing him to fall down and hurt his knees wrist, back, and left shoulder.

At the time of his August 2008 claim, the Veteran argued that he injured his left shoulder when his left knee buckled and he fell hard on his left shoulder, resulting in a torn rotator cuff.  See also March 2010 statement, May 2013 testimony.

Despite the Veteran's representative's arguments to the contrary, the Board finds these lay accounts of the February 2001 injury to be conflicting.  As a finder of fact, the Board must assess the credibility of lay evidence and must properly considers any evidence of interest, bias, consistency of provided statements with other evidence submitted on behalf of a Veteran, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  After a review of the record, the Board finds that the lay statements since October 2007 that suggest left knee involvement in his February 2001 work injury are not credible.

Shortly after the injury, when the Veteran was initially seeking treatment, no mention was made to any pre-existing condition causing his second injury.  He simply stated that he tripped over objects on the floor and hurt his shoulder.  The Board finds that the Veteran's statements made during treatment are inherently more reliable that his subsequent statements made during the pendency of this appeal.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997)(observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Furthermore, during his pursuit of Worker's Compensation, he specifically denied any prior injury contributing to his accidents, with the exception of the July 2001 record suggesting that back pain from the first injury contributed to the second injury the following day.  There was no mention of the Veteran's knee disability contributing to this accident until several years later, within one year of his claim of service connection.  To find the Veteran's more recent account of this injury credible, the Board would necessarily have to find his account in pursuit of Worker's Compensation not credible.  Either scenario suggests that the Veteran's desire for monetary gain impacts his credibility.  Thus, the Board finds the Veteran's lay statements since October 2007 that suggest left knee involvement in his February 2001 work injury are not credible.

Alternately, the Veteran testified that his use of a cane for his knee disabilities caused him to put weight on his shoulder, which caused his current condition.  The October 2013 examiner likewise found that the Veteran's non-service connected left shoulder condition was not aggravated beyond its natural progression by any service connected disability.  To the extent that the Veteran believes his left shoulder condition was worsened by use of a cane for his knee disabilities, the Board finds that his is not competent to provide lay evidence on the question of aggravation of a non-service connected condition as to do so would inherently require him to have knowledge of the natural progression of his disability, which is a medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010)(finding that mere conclusory or generalized lay statements of etiology are insufficient).

In short, for reasons expressed immediately above, the claim of service connection for a left shoulder disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Earlier Effective Dates

Except as otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997)(requiring VA to consider the evidence of disability during the period one year prior to the application in order to determine when a factually ascertainable increase in disability occurred).  A claim for TDIU is also an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened.  Wood v. Derwinski, 1 Vet. App., 267, 269 (1991).

The Veteran was originally granted service connection for a left knee injury in March 1968 and assigned a 10 percent rating.  That rating was increased to 20 percent in a June 1997 rating decision.  A separate 10 percent rating for left knee arthritis was awarded in a May 1999 rating decision.  These ratings were confirmed by the February 2002 Board decision.  This Board decision became final on the date stamped on its face.  See 38 C.F.R. § 20.1100.

In March 2002, the Veteran submitted a statement arguing that his left knee disability caused his back condition.  This was accepted as a claim for an increased rating for his left knee disability and, based on the findings of the July 2003 examiner, claims of service connection for his right knee and low back.  In an August 2003 rating decision, the Veteran was granted service connection for right knee degenerative arthritis and lumbosacral strain with degenerative changes.

Notice of this decision was sent on September 5, 2003.  He submitted a notice of disagreement in later that month.  A statement of the case was issued in March 2004.  In order to perfect this appeal, the Veteran needed to submit a substantive appeal or VA Form 9 within 60 days of issuance of the statement of the case or the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever is later.  38 C.F.R. § 20.302(b).  In this case, the Veteran had until one year after the September 5, 2003, notice letter to submit a timely substantive appeal or VA Form 9 in response to the March 2004 statement of the case.  As September 5, 2004, was a Sunday and September 6, 2004, was Labor Day, the Veteran had until Tuesday, September 7, 2004, to submit a timely substantive appeal.  See 38 C.F.R. §§ 20.305(b), 20.306.  Under the mailbox rule, any submission postmarked during this period or, absent a postmark of record, any submission received within five days, excluding weekends and legal holidays, would have been accepted as timely.  See 38 C.F.R. § 20.305(a).  However, the Veteran did not submit anything during that period and the August 2003 rating decision became final.  See 38 C.F.R. § 20.1103.

Instead, the Veteran submitted a statement dated September 17, 2004, and received on September 29, 2004, stating that he had not received a response from VA to his notice of disagreement and asked VA to confirm his address of records.  Under the presumption of regularity, VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  This presumption must be rebutted by clear evidence to the effect that VA's regular mailing practices were not followed in this case.  Examples of clear evidence sufficient to rebut the presumption of regularity include when VA addressed communications to a wrong street name, wrong street number, or wrong zip code in circumstances indicating that such errors were consequential to delivery.  See Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order); see also Crain v. Principi, 17 Vet. App. 182, 188 (2003).  No such evidence has been shown here.  The address provided in this statement is the address to which the March 2004 statement of the case was sent.  Furthermore, this statement of the case was not returned as being undeliverable.  Instead the Veteran has merely alleged non-receipt of this statement of the case.  An "assertion of non-receipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  Jones v. West, 12 Vet. App. 98, 102 (1998).  This is not clear evidence that VA's regular mailing practices were not followed in the instant case.  Thus, the presumption of regularity has not been rebutted.

The statement also indicated that the Veteran wished to continue his appeal.  As the date on the letter was after the expiration of the appeals period, it was not a timely substantive appeal, it was treated as a new claim and the basis of the current effective date.

The Veteran's claim for TDIU was received in July 2005; however, under Rice v. Shinseki, 22 Vet. App. 447 (2009), TDIU is an element of an appeal for an increased rating when raised by the record.  Thus, the effective date of TDIU is contingent on the effective date of the underlying increased ratings claims.

The question then becomes whether an increase in any of the three disabilities was factually ascertainable within one year prior to receipt of that September 29, 2004, claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  To this end, the Board notes that VA treatment records are considered to be within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In the one-year prior to receipt of that September 29, 2004, claim, the record does not contain evidence of a worsening of knee or back symptoms.  Likewise, the record does not contain evidence during this period  of unemployability due to these service connected disabilities.  

During this period, the Veteran continued to receive healthcare through VA.  He received treatment for his right knee pain and instability on July 9, 2004.  This record notes that the Veteran had been scheduled for arthroscopy in April 2003, but that procedure had been cancelled due to an unrelated medical condition.  As that other medical condition had resolved, he was ready for arthroscopy.  This does not reflect a worsening of the Veteran's right knee disability, but rather an improvement in a separate condition which would allow for the planned procedure to occur.  The other treatment records from this time period focus on other conditions including diabetes and colorectal cancer screening, which are not the subject of this appeal.  Thus, the VA treatment records do not provide evidence that an increase in the Veteran's left knee, right knee, and/or low back disability was factually ascertainable within one year prior to the September 2004 claim.  Similarly, these records do not show that the Veteran was unemployable due to his service connected disabilities as no finding regarding his employability was made during that time.  As such, the Veteran's increase in disability was not factually ascertainable prior to the current September 29, 2004, effective date.  

Based on the above, the current effective date of September 29, 2004, the date of receipt of his claim, is the earliest effective date available.


ORDER

Service connection for a left shoulder disability is denied.

An effective date earlier than September 29, 2004, for the assignment of a 40 percent rating for arthritis of the left knee, is denied.

An effective date earlier than September 29, 2004, for the assignment of a 40 percent rating for degenerative arthritis of the right knee is denied.

An effective date earlier than September 29, 2004, for the assignment of a 40 percent rating for a lumbosacral strain with degenerative changes and radiculopathy is denied.

An effective date earlier than September 29, 2004 for the award TDIU is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


